Exhibit 3.2 CERTIFICATE OF AMENDMENT TO AMENDED AND RESTATED CERTIFICATE OF DESIGNATION OF PREFERENCES AND RIGHTS OF SERIES D CONVERTIBLE PREFERRED STOCK OF TOWERSTREAM CORPORATION TOWERSTREAM CORPORATION, a corporation organized under and existing under the laws of the State of Delaware (the “Corporation”), certifies that: FIRST: The name of the Corporation is TOWERSTREAM CORPORATION. SECOND: The Corporation’s Certificate of Designation of Preferences and Rights of Series D Convertible Preferred Stock was filed with the Secretary of State of the State of Delaware on November 9, 2016 and was amended and restated on November 22, 2016 pursuant to an Amended and Restated Certificate of Designation of Preferences and Rights of Series D Convertible Preferred Stock filed with the Secretary of State of the State of Delaware on November 22, 2016 (the “Amended and Restated Certificate”). THIRD: The Board of Directors of the Corporation, acting in accordance with the provision of Sections 141 and 242 of the Delaware General Corporation Law adopted resolutions to amend Section 10 of the Amended and Restated Certificate to read in its entirety as follows: “10.
